                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I



    CURTIS M. ABORDO,                                 Case No. 19-cv-00130-DKW-RT

                Plaintiff,                            ORDER DISMISSING FIRST
                                                      AMENDED COMPLAINT WITH
        v.                                            LEAVE TO AMEND1

    STATE OF HAWAI‘I, DEPARTMENT
    OF PUBLIC SAFETY,

                Defendant.



       On April 10, 2019, this Court granted Plaintiff Curtis M. Abordo leave to

proceed in this case in forma pauperis, as well as partial leave to amend his

original complaint. Dkt. No. 4. On May 3, 2019, Abordo, proceeding pro se,

filed a First Amended Complaint (FAC) against the State of Hawai‘i Department

of Public Safety (DPS), in which he appears to allege violations of certain

constitutional rights by DPS under 42 U.S.C. § 1983. Dkt. No. 5.2 Because

DPS is not a “person” for purposes of Section 1983, the FAC is DISMISSED.

Nonetheless, dismissal is with leave to amend so that Abordo can attempt to name


1
  Pursuant to Local Rule 7.2(d), the Court finds these matters suitable for disposition without a
hearing.
2
  The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
screening and can order the dismissal of any claims it finds “frivolous, malicious, failing to state
a claim upon which relief may be granted, or seeking monetary relief from a defendant immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B).
the officers involved in the alleged constitutional violations, should he choose to

do so.

I.       Screening of the FAC

         The Court liberally construes a pro se complaint. Eldridge v. Block, 832

F.2d 1132, 1137 (9th Cir. 1987). However, the Court cannot act as counsel for a

pro se litigant or supply the essential elements of a claim. Pliler v. Ford, 542

U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268

(9th Cir. 1982).

         As in the original complaint, one factual source appears to provide the basis

for all of Abordo’s claims in the FAC. More specifically, Abordo alleges that, in

2014, he completed serving a period of probation. Despite this, he alleges that,

on March 11, 2017, DPS arrested him for violating the probation that he had fully

served. Abordo alleges that he was imprisoned for 54 days before being brought

to a State court judge and presumably ordered released. Due to these alleged

occurrences, Abordo appears to allege that various constitutional rights were

violated.

         Unlike the April 10, 2019 Order, the Court will not address Abordo’s claims

in specific detail. The reason is that one problem exists with respect to all of the

claims: the only named defendant and the only entity toward whom factual


                                            2
allegations are directed is DPS. For example, Abordo alleges that “DPS held

[him] until he served the full 54 days in illegal confinement[,]” “DPS told [him]

that he was wanted on a probation violation warrant[,]” “DPS illegally arrested and

restrain/detained [him,]” “DPS still proceeded with the illegal detention,” “the

action by DPS was done with willful intent[,]” and “[t]he action DPS exhibited is

tantamount to kidnapping[.]”

      DPS, however, is an arm of the State of Hawai‘i, and thus, is not a “person”

for purposes of Section 1983. See Pauline v. State of Haw. Dep’t of Pub. Safety,

773 F. Supp. 2d 914, 922 (D. Haw. 2011) (citing cases); see also Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989) (“We hold that neither a State nor its

officials acting in their official capacities are ‘persons’ under § 1983.”). As a

result, DPS cannot be liable under the statute, see 42 U.S.C. § 1983 (providing that

“[e]very person…shall be liable….”), and must be dismissed from this case.

      Put simply, Abordo cannot name DPS as a defendant in this case because

DPS cannot be held liable for any of the alleged conduct in the FAC under Section

1983. Instead, Abordo must, if he wishes, name as defendants the officers who

committed the alleged acts in their individual capacities. The FAC, though, does

not attempt to do so. A reason there may have been no attempt to allege the

officers involved is because Abordo simply does not know their identities. This,


                                           3
however, does not stop Abordo from asserting his claims because, to the extent he

is unaware of an officer’s or officers’ identities, he may simply refer to them as

John or Jane Doe, followed by a number.

      For example, as mentioned, Abordo alleges in the FAC that DPS told him

that he was wanted on a probation violation warrant, and DPS arrested him. In

any second amended complaint he may file, to the extent Abordo knows the names

of the officers who arrested him or who told him about the warrant, he must state

their names. To the extent Abordo wishes to pursue those officers through this

action, but does not know their names, he may simply state, for example, that John

or Jane Doe 1 arrested him, or that John or Jane Doe 2 told him he was wanted on

a probation violation warrant. If an officer was female, Abordo should use Jane

Doe; if an officer was male, Abordo should use John Doe. In addition, Abordo

should attempt to give each distinct officer a number, such as “John Doe 1,” and,

to the extent that same officer is mentioned again, use the same number

designation to identify him or her. Abordo must do this for all of the factual

allegations he makes that involve conduct by an officer of the State of Hawai‘i.

      Finally, as in the April 10, 2019 Order, Abordo is reminded that he may not

incorporate any part of the FAC, Dkt. No. 5, in any second amended complaint he

may file. Rather, all claims and all allegations must be re-typed or re-written in


                                           4
their entirety. To the extent any claims are not re-alleged in a second amended

complaint, they may be deemed voluntarily dismissed. See Lacey v. Maricopa

Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc) (stating that claims dismissed

with prejudice need not be re-alleged in an amended complaint to preserve them

for appeal, but claims that are voluntarily dismissed are considered waived if they

are not re-pled).

II.   Conclusion

      The FAC, Dkt. No. 5, is DISMISSED WITH LEAVE TO AMEND, as set

forth herein.

      Abordo may have until June 28, 2019 to file a second amended complaint.

The Court cautions Abordo that failure to file a second amended complaint by

June 28, 2019 may result in the automatic dismissal of this action without

prejudice.

      IT IS SO ORDERED.

      Dated: May 24, 2019 at Honolulu, Hawai‘i.




Curtis M. Abordo v. State of Hawaii; Civil No. 19-00130 DKW-RT; ORDER
DISMISSING FIRST AMENDED COMPLAINT WITH LEAVE TO
AMEND


                                          5
